Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 3, 2019

                                     No. 04-19-00059-CV

                             CONTINENTAL MOTORS, INC.,
                                     Appellant

                                               v.

                            DANBURY AEROSPACE, INC., et al,
                                      Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI18283
                        Honorable Norma Gonzales, Judge Presiding

                                        ORDER
       The appellant’s second unopposed motion for extension of deadline to file initial brief is
hereby GRANTED. Time is extended to May 8, 2019.


                                                    _________________________________
                                                    Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of May, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court